DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Drawings. The objection to the Drawings are withdrawn based on amendment.
Claim Objections.  The objection to the claims is withdrawn based on amendment.
Claim Interpretation.  Applicant asserts an alternative claim interpretation for the “vector-vector multiplication unit” and each “vector-vector multiplication units” (Remarks p. 11-12). Examiner is persuaded by Applicant interpretation and adopts Applicant interpretation.
Applicant further asserts an alternative claim interpretation for “rectified linear unit”.  Applicant asserts that the multiplexor 680 does not act with the rectified linear unit 670 to compute the ReLU function.  Instead, the combination of multiplexor and the threshold comparator 660, as disclosed in Fig 6 and paragraphs 0025-0029 are configured to by pass the computation of the least-significant bit vector vector multiplication product and the computation of the ReLU function when the most significant bit vector vector multiplication product (Remarks p. 12).
Examiner respectfully disagrees.  Examiner agrees that the rectified linear unit computes the ReLU function.  However, the functional limitations required be the “rectified linear unit” as claimed and interpreted under 35 USC 112f require that the “rectified linear unit” contain the structure to perform all claimed functions.  The 
35 USC 112(b).The rejections to the claims under 35 USC 112(b) is withdrawn based on amendment.  
35 USC 102. The rejections to the claims under 35 USC 102 is withdrawn based on amendment.
35 USC 101.  Applicant has provided no arguments with respect to the rejections under 35 USC 101.  Examiner maintains the rejections as set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “vector-vector multiplication unit”, “vector-vector multiplication units” and a “rectified linear unit”. As to the “rectified linear unit”, although 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In review of the disclosure, and Applicant arguments presented in Amendment filed 12/27/21 p. 11-12, Examiner adopts Applicant’s interpretation of the structure for the “vector-vector multiplication unit”, and each of the “vector-vector multiplication units”.  As in claim 3, each vector-vector multiplication unit comprises a multiplexor 
Figure 6 and paragraphs [0025-0029] disclose a structure for a “rectified linear vector-vector multiplication product unit”, which can be utilized to substantially 
In review of the disclosure, the structure of the “rectified linear unit” is being interpreted to comprise a traditional ReLU function calculation followed by a multiplexor configured and controlled as in figure 6-670, 660, and 680, and as described in [0027-0029].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claims 14, the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts.  Claim 14 recites mathematical calculations including multiplication of vectors by accessing a first and second vector, and performing multiplications by multiplying and accumulating different portions of the vectors and summing the portions of the vectors, wherein the multiplication includes multiplying the most significant bit set of the first vector with the least significant bit set of the second bit vector and the least significant bit set of the first vector with the least significant bit se of the second vector and accumulating with the first portion of the vector vector multiplication product.  The claim further recites mathematical calculations of determining a rectified linear result of the vector multiplication by setting the vector multiplication result to zero when a first portion of the vector multiplication is less than a threshold and determining the rectified linear result of the vector multiplication of the complete vector multiplication, wherein the specification describes the rectified linear result as applying the ReLU function f(x) = max(0,x).  See e.g., [0002].   These are mathematical relationships and calculations performed to quantize and scale a floating point number using a threshold number. For 
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional element: computing device implemented method.   Performing the method in a computing device merely recites the words “apply it” with the judicial exception.  For this reason, the claim is not integrated into a practical application.
Under the Step 2B analysis, the claim considered individually and as an ordered combination continues to merely recite the words “apply it” with the judicial exception.  The innovative concept is the mathematical calculations, i.e. ordering the mathematical calculations and choosing an output, not in any particular configuration of additional elements or improvement in technology.  For these reasons the claim does not amount to significantly more than the abstract idea. 
Claim 15 is rejected for at least the reasons provided with respect to claim 14.  Claim 15 merely further mathematically limit the mathematical calculations recited in claim 14 by defining the first and second vectors.  Claims 15 contains no additional elements that would require analysis under steps 2A prong 2 or 2B.

Allowable Subject Matter
Claims 1-13 are allowed.  Claims 14-15 would be allowable if rewritten to overcome the rejections under 35 USC 101.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EMILY E LAROCQUE/Examiner, Art Unit 2182